DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 10, 2022 and August 23, 2022 were filed after the mailing date of the non-final office action on April 5, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, amended line 9 recites that the sorbent is in the form of a sheet configured to have a void volume of about 10% or more.  It is unclear whether this refers to the sheet itself, or the sorbent/sheet product formed by stacking or winding the sheet.  If this refers to the sheet, then the void volume is only the empty space within the sheet, however the specification at paragraphs 54 and 62 state that the void volume is for the final product made from the sheet(s).  This is understood to mean that the void volume includes voids within the sheets and also between adjacent sheets.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, 14-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (2002/0124732 A1) in view of Wolff ‘154.
Hara et al. ‘732 disclose an automotive fuel vapor adsorption canister comprising a housing (2) with ports (5, 6, 7), a main chamber (21) with a granular activated carbon adsorbent (13), and a sub chamber (23) with an activated carbon sorbent that has a smaller air flow resistance than the main chamber adsorbent, which will inherently result in a greater linear velocity for gas during adsorption or desorption (see figures, paragraphs 11, 33, 41).  The smaller resistance adsorbent can be present as a honeycomb structure or in sheet form with a plurality of sheets that are spaced by spacers (figure 8).  The instant claims differ from Hara et al. ‘732 in that the sorbents each have an incremental adsorption capacity of greater than 35 g/L n-butane, a binder, a preferred amount of sorbent, and preferred particle diameter, sheet void volume (assumed to mean sheet product void volume) and sheet density values.  
Wolff ‘154 discloses an automotive fuel vapor recovery adsorbent comprising at least 75 wt% activated carbon, a binder, and having greater than 35 g/l n-butane between levels of 5-50% n-butane in air (see paragraphs 13, 32, 48, 52, claim 16).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sorbent of Hara et al. ‘732 by using the shaped sorbent of Wolff ‘154 in order to provide a good adsorption capacity combined with a low pressure drop, and to use an amount of binder that retains the sorbent shape without significantly interfering with its adsorption characteristics.  Regarding the particle diameter, sheet void volume, and sheet density, absent a proper showing of criticality or unexpected results, these are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art at the time of the invention in order to balance flow characteristics such as velocity and pressure drop with acceptable adsorption performance based on the amount of sorbent present.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. ‘732 in view of Wolff ‘154 as applied to claim 1 above, and further in view of Jaffe et al. (7,077,891).
Hara et al. ‘732 in view of Wolff ‘154 disclose all of the limitations of the claim except that a preferred binder is used.  Jaffe et al. ‘891 discloses a binder such as PTFE or PFDF for forming activated carbon sheets (see abstract, col. 6, lines 37-67).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sorbent of the primary references by using the binder of Jaffe et al. ‘891 in order to provide a self-supported, coherent thin sheet that possesses a high adsorption capacity and a low pressure drop without the need for an inert support structure.
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. ‘732 in view of Wolff ‘154 as applied to claim 1 above, and further in view of Hiltzik et al. (2018/0030871 A1).
Hara et al. ‘732 in view of Wolff ‘154 disclose all of the limitations of the claims except that the sheet has raised or depressed portions and are not nested.  Hiltzik et al. ‘871 disclose a vapor canister adsorbent in the form of corrugated sheets that have raised portions that are not nested (see figure 11, claim 18).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sorbent sheets of the primary references by using the corrugated sheet block form of Hiltzik et al. ‘871 in order to provide a self-supported and easy to manufacture structure that is fully made of adsorbent sheets to allow for a high adsorption capacity and low pressure drop.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. ‘732 in view of Wolff ‘154 and Hiltzik et al. ‘871 as applied to claim 10 above, and further in view of Blakley (5,352,274).
Hara et al. ‘732 in view of Wolff ‘154 and Hiltzik et al. ‘871 disclose all of the limitations of the claim except that the raised portions are nested.  Blakley ‘274 discloses an adsorption filter having corrugated sheets with raised portions that are nested (see abstract, figures).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the corrugated filter of the primary references by using the nested configuration of Blakley et al. ‘274 in order to provide a more robust structure with greater structural integrity with a small pressure drop.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. ‘732 in view of Wolff ‘154 as applied to claim 1 above, and further in view of Allen et al. (2008/0308075 A1).
Hara et al. ‘732 in view of Wolff ‘154 discloses all of the limitations of the claims except that the housing is flexible and made of a preferred material.  Allen et al. ‘075 disclose a fuel vapor canister comprising a flexible housing of a polyamide or aramid polymer (see abstract, paragraphs 41, 42).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the housing of the primary references by using a flexible material in order to provide one that can withstand operating conditions on a vehicle and not be so brittle that could crack in low temperatures or under high vibrations.
Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive.  It is first noted that the prior art rejections over the King ‘193 reference have been overcome and are withdrawn because the examiner agrees with applicant’s arguments relating to that reference.
Regarding the Hara et al. ‘732 reference, applicant argues that it fails to disclose the amendment to claim 1 that the second sorbent is in the form of a sheet configured to have a void volume of about 10% or more.  It is maintained that this value is obvious over the prior art of record for the reasons given above.  Also, it is assumed that the sorbent product (meaning stacked or wound sheets in this invention) is what has a void volume of 10% or more.  The void volume of an individual sheet is never discussed in the application.  
Applicant refers to passages in the instant specification that point out the advantage of a void volume of 10% or more over conventional prior art, however it is submitted that these sections only demonstrate the criticality of a void volume of 10% (not 10% or more) compared to that of a bed of particles (40%).  Here, the cited prior art also discloses a stacked sheet product as in the instant device.  One skilled in the art would understand that the void volume is in the range of 10% or more, even though the range over 10% is not demonstrated to have any advantageous effect.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl